1 Microcontroller Wireless Control Secure Transactions Zilog Market Segments Exhibit Investor PresentationMay 2 Non-GAAP Financial Measures This presentation makes reference to certain Non-GAAP financial measures.Management believes that these Non-GAAPmeasures are useful measures of operating performance and liquidity because they exclude the impact of certain items, such asamortization of intangible assets, stock-based compensation, depreciation, non-operating interest, income taxes and specialcharges.However, these Non-GAAP measures should be considered in addition to, not as a substitute for, or superior to, netloss and net cash provided by (used in) operating activities, or other financial measures prepared in accordance with GAAP.Reconciliations of these non-GAAP financial measures to the most comparable GAAP measures are included in the Appendix tothe Zilog Investor Presentation furnished as Exhibit 99.1 to the Company’s Current Report on Form 8-K dated May 27, 2008 andcan be accessed through Zilog’s Investor Relations website at http://www.zilog.com Forward-Looking Statements This presentation contains forward-looking statements that involve risks and uncertainties concerning Zilog’s projected financialperformance (including those related to Zilog’s expectations for its financial performance and the markets as a whole for fiscaland calendar years 2009, 2010 and 2011 and, in the case of the POS market, 2012 and 2013), potential stock price rangesbased on Adjusted EBITDA multiples, as well as Zilog’s strategic and operational plans.These forward-looking statementsrelating to expectations, plans or prospects for Zilog, Inc. are based upon the current expectations and beliefs of Zilog'smanagement and are subject to certain risks and uncertainties that could cause actual results to differ materially from thosedescribed in the forward-looking statements. For example, delays in the ramp of its 32-bit products or weakness in its 8-bitclassic products could negatively impact Zilog’s fiscal years 2009, 2010 and 2011 and beyond.Zilog’s projections are based inpart on projections from customers that may or may not come to fruition. Whether or not Zilog achieves anticipated revenuedepends on such things as how quickly Zilog is able to convert customer design wins to production and whether or not theproject in question is a commercial success.This presentation also contains estimates of the size of several key markets forZilog’s products.Since many of Zilog's markets are unique, there is not necessarily good independent data to support marketsize. Consequently, Zilog's estimates could vary materially with the actual market size and the ultimate success of the marketmay be influenced by consumer spending and/or competing technologies.Zilog has provided an illustrative future share priceanalysis based on Adjusted EBITDA multiples.Zilog’s actual share price will be impacted by many factors other than itsAdjusted EBITDA, including general market conditions, the trading price of comparable companies in Zilog’s industry andsecurities analyst’s perspectives on Zilog’s future prospects.Any of these factors could cause actual results to differ materiallyfrom those provided even if Zilog’s Adjusted EBITDA falls within the specified ranges.For a detailed discussion of these andother cautionary statements, please refer to the risk factors discussed in filings with the U.S. Securities and ExchangeCommission ("SEC"), including but not limited to, Zilog's Annual Report on Form 10-K for the fiscal year ended March 31, 2007,and any subsequently filed reports. All documents also are available through the SEC's Electronic Data Gathering Analysis andRetrieval system (EDGAR) at http://www.sec.gov or from Zilog's website. Safe Harbor Disclaimer 3 Executive Overview:What we’ve done We refocused the company on market segments where we can win We have significantly lowered our sales break even point We are executing to our strategic long range growth plan Our R&D dollar investments on new products and IP are translatinginto revenue with end customer demand We have a solid cash position with minimal debt and capitalrequirements We have a committed and experienced new management team toimplement our growth strategy 4 Company Overview - View from the top Corporate Overview - where we are today Growth Strategy - where we are going Conclusion - increasing shareholder value 5 Company Overview - View from the top Corporate Overview - where we are today Growth Strategy - where we are going Conclusion - increasing shareholder value 6 Our Vision Do a great job for our customers, shareholders,and employees by creating innovative ApplicationSpecific Embedded Solutions Our Mission Profitably grow our 8-16-32 bit businesses andbecome the #1 supplier of 32 bit ARM®secured transaction application solutions Our Value Zilog is the trusted brand for providing silicon,system-on-chip solutions, quality developmenttools, and board level designs that provide rapiddevelopment in next generation products OurVision - Mission - Value 7 $82 $67 $82 $98 $113 *Outlook Revenue in Millions ($M) Sales Summary Trend by Business Group 8 3.9 6.8 9.7 5.2 New Products continue to grow –32 bit Zatara –8-bit Embedded Flash –Zdots® SBC –32 bit CortexTM-M3 –Crimzon Flash for Universal IRremote controls Stabilize and Leverage Classicproducts for Growth –Product Roadmaps extended –New Distribution designopportunities –Litho shrinks 67%oftotal 45%oftotal 54%oftotal 62%oftotal 71%oftotal $113 $82 $67 $82 $98 Classic includes 8-bit: Z8, Z80, SCCs New Products include remote control solutions, 8-bit Embedded Flash, ZataraTM *Outlook Revenue in Millions ($M) $79 $90 Note:Fiscal Year 2005 shown on a proforma basis following the Company’s change from a calendar to a March 31st fiscal year 34%oftotal 27%oftotal Sales Summary Trend - New products 9 FY08 –Lower gross margin due to lower Classicproduct sales –Lower gross margin due to flash coststructure –Inefficiencies as production test isoutsourced FY09-FY11:Gross margin improvement –32 bit Zatara ramps –Flash product margins improve due tolower cost structure –CortexTM-M3 Products –Yield Improvement –Improved wafer cost –Outsourcing Test –Lower geometry technologies Actuals Outlook Gross Margin Trend 10 Comments: Lower sales break-even comparedto FY ’07: • FY ’08 downby $14M(actual) • FY ’09 down by $20m(expected) 12% reduction in S,G, & A in FY’08, increase over time function ofrevenue increase 20% reduction in R&D in FY ’08and steady investment rates FY ’09thru FY ‘11 $20M+ annual adjusted EBITDA byFY ‘11 Fully outsourced manufacturingmodel with minimal CapExrequirements FY ’09 Outlook for Net Incomeexpectations updated to 5 cents pershare from a range of 5 to 10 centsper share previously. Outlook reflectsupdate to estimate of non-cashcharges associated with stockcompensation expense. Notes 1.EBITDA, Adjusted as defined in quarterly earnings releases and reconciled in exhibits attached 2.Minimal tax provision in FY09-11 as company expects to use historical tax NOL’s Financial Model Summary 11 Company Overview - View from the top Corporate Overview - where we are today Growth Strategy - where we are going Conclusion - increasing shareholder value 12 8 bit Market is flat but huge –High volumes but lower ASP’s 16 bit Market is being squeezed –Automotive is the only highlight 32 bit Market is the highest growth –Consumer –Industrial Control –Automotive ARM is the fastest growing, mostdominant MPU/MCU architecture in units –61.4% MSS in Flash MCUs accounted for 59% of salesin 2007 ($8.0B) –Forecasted to increase to 63% by2011 ($12.2B) Source:Estimates from Semico Research 2008 Embedded MCU Market Overview 13 Secure Transactions Our Mission: Become the #1 supplier of 32 bit ARM®secure transaction application solutions Secure Transactions Growth Objectives Our Objectives: Launch and ramp our 32 bit ARM® processor into the Market - DONE Obtain a prominent position at the top 5 POS customers - 3 of 5 DONE today Continually create defendable, innovative IP that defines our “value proposition” Execute relevant Investment, Acquisition, and Alliance (IAA) strategies to win inthe POS ecosystem Enabling our world-wide distribution network 14 Point of Sale:upside opportunities High end device segment –FY2009:~10% of ~$130M market –FY2011:~26% of ~$180M market Low/mid device segment –FY2011:~3%+ of total MSS withCortexTM-M3 5 year target:50%+ MSS Adjacent markets Engagements underway Key focus areas: –Mobile Payment –Gas Pumps –Secure PC –Secure Postage POS Revenue Ramp (in US$M) DeviceSegment FY2008 FY2009* FY2010* FY2011* High end $2,100 $10,500 $15,000 $20,000 Low/Mid $2,000 $4,000 Total $2,100 $10,500 $17,000 $24,000 *Outlook Market projection based on market research including customer feedback, Nilsson Report & estimated Average Selling Prices Zatara brand is a trademark of Zilog, Inc. Cortex-M3 brand is a trademark of ARM Information provided refers to Fiscal Year Periods TAM/Zilog MSS Projections Secure Transactions/POS Growth Strategy 15 Microcontroller Our Mission: Profitably grow and differentiate our8/16/32 bit business Microcontroller Growth Objectives Our Objectives: Delivered our new Flash products to the market Compete aggressively in the 8/16/32 bit business Drive cost reductions everywhere Differentiate through our Ethernet-Zdots® SBCs, ePIRTM with Sigma DeltaTechnologyTMSolutions Execute relevant Investment, Acquisition, and Alliance (IAA) strategies 16 Sustain Classic revenue –Continued demand in new apps –Distribution turned on –Marketing campaign to increasevisibility Grow 8bit flash –Focus on differentiation & Zdots®SBC module solutions –Intelligent Power/Green –ePIRTM with Sigma-DeltaTechnologyTM –Ethernet connectivity –Wireless Grow 32-bit ARM® CortexTM-M3based embedded business –Target applications based onleveraging existing customerrelationships –Examples:USB for DockingStations, Green Energy Solutions Project 25% overall Microcontroller growth fromFY09-FY11 based on current design opportunities *Outlook Zilog Revenue Outlook $58 $45 $48 $56 $62 Revenue in Millions ($M) Information provided refers to Fiscal Year Periods Microcontroller Growth Strategy 17 Zilog can provide proprietary designs New Direction:Module SolutionsIntroduced Zdots® Single Board Computer Complete systems –Processor –Flash –Memory –Application specific software stack Faster Time to Market Upgradeability paths Small form factor Fully customize-able Launched our first Wired Zdots SBCin July 2007 18 Wireless Control Our Objectives: Be the #1 Universal Remote Control Solution Provider Maintain our world class ZBase control database solutions Extend our 8 bit leadership by winning the high end with our 32 bit ARM® Execute relevant Investment Acquisition, and Alliance (IAA) strategies to win inthe Wireless Control Ecosystem Our Mission: Profitably grow our 8/16/32-bit solutionsand expand our ZBASE® capabilities Wireless Control Growth Objectives 19 Lead with flexible, low powerOTP, ROM & flash Crimzon®silicon, ZBASE® and CortexTM-M3 Extend DB into home control andenergy management (ex: Aircon) Drive new business by partneringon whole remote control solutions Expand IP base –2-way wireless support –Learning functionality –Z-ButlerTM TAM/Zilog Revenue Outlook *Outlook Revenue in Millions ($M) Wireless Control/UIR Revenue Outlook (in US$M) FY2007 FY2008 FY2009* FY2010* FY2011* $24.0 $20.5 $23.1 $24.4 $26.9 Information provided refers to Fiscal Year Periods Wireless Control/UIR Growth Strategy 20 Research & Development Significant reduction in costs –Wafer manufacturing outsourced duringFY ‘02 through FY ‘04 –Production test outsource to becompletedSeptember –Outsource model yielding results –Example (Figure
